                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MIA L. WHITE,

                       Plaintiff,

       v.                                                               Case No. 19-C-1366

STATE OF WISCONSIN DEPARTMENT
OF CORRECTIONS; DR. WEBBER; and
MARY G. LEMMENS, NP,

                       Defendants.


                                              ORDER


       On September 19, 2019, the clerk sent a letter to the plaintiff directing her to file a certified

copy of her institutional trust account statement showing the previous six months’ worth of activity.

She has not done so. Accordingly, this action is dismissed without prejudice for failure to comply

with the court’s directive. The plaintiff may provide the required trust account statement and move

to have the matter reopened on or before November 16, 2019.

       SO ORDERED this          18th     day of October, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court
